Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment

2.	The amendment filed on 11/24/2021 has been entered into this application. 

Continued Examination under 37 CFR 1.114

3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/24/2021 has been entered.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2011/0242378 A1 by Mabuchi (hereinafter Mabuchi).
Regarding Claim 13, Mabuchi teaches an imaging device (Fig. 1, Title, Abstract) comprising: 
a pixel (Fig. 2, 3 @ 131, Par. [0050]) including: 
a first electrode (Fig. 2, 3 @ PD, electrode connected to ground, Par. [0059]); 
a second electrode facing the first electrode (Fig. 2, 3 @ PD, electrode connected to 142, Par. [0059]); 
a photoelectric conversion (Fig. 2, 3 @ @ 141: PD) layer between the first electrode (Fig. 2, 3 @ PD, electrode connected to ground, Par. [0059]) and the second electrode (Fig. 2, 3 @ PD, electrode connected to 142, Par. [0059]), the photoelectric conversion layer (Fig. 2, 3 @ @ 141: PD) layer generating first signal charge in a first exposure period and second signal charge in a second exposure period (Abstract, Par. [0012, 0058]), the first exposure period and the second exposure period being included in a frame period (Par. [0122]: it is possible to obtain a high-sensitivity pixel signal S1 and a low-sensitivity pixel signal S2 for one frame, [0156]: it is possible to divide one frame period into three periods, perform exposure, and accumulate the unnecessary electric charge, the high-sensitivity signal electric charge with a long exposure time, and the low-sensitivity signal electric charge with a short exposure time in the respective CCDs); 
a charge accumulation region (Abstract) coupled to the second electrode (Fig. 2, 3 @ PD, electrode connected to 142, Par. [0059]), the charge accumulation region accumulating the first signal charge and the second signal charge (Abstract, Par. [0012]),
a transistor (Fig. 2 @ 148) having a gate coupled to the charge accumulation region; and 
a signal line (Fig. 2 @ 155) coupled to one of a source or a drain of the transistor (Fig. 2 @ 148, drain connected to 155), wherein 
a length of the first exposure period is different from a length of the second exposure period (Abstract: all unit pixels simultaneously transfer signal electric charges, which are generated in the photoelectric conversion element during continuous exposure times of which each has a different duration (i.e. the different length of the exposure period), Par. [0019, 0122, 0156), and 

  the transistor outputs, to the signal line (Fig. 2 @ 148: transistor outputs to the signal line 155), a signal corresponding to signal charge including the first signal charge (Fig. 2 @ 142 and Fig. 6, 7 @ S1) and the second signal charge (Fig. 2 @ 143, and Fig. 6, 7 @ S2) accumulated in the charge accumulation region (Fig. 2 @ 142, 143, 144, 145 form the charge accumulation region) (Also see Fig. 3, 6, 7, Par. [0058, 0067, 0089-0126).

Regarding Claim 16, Mabuchi teaches wherein the imaging device generates multiple-exposure image data including at least a first data corresponding to the first signal charge and a second data corresponding to the second signal charge (See Claim 13 rejection). 

Regarding Claim 17, Mabuchi teaches a detection system (Abstract, Par. [0002, 0012]) comprising: 
the imaging device (Abstract); and 
(Par. [0020, 0055]) that detects a motion state of an object imaged by the imaging device (Par. [0011, 0032, 0124-0125, 0156]), based on the first data and the second data included in the multiple-exposure image data (Abstract, Par. [0156]).  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi in view of US Patent Pub. No. 2015/0009397 A1 by Yamamoto et al (hereinafter Yamamoto).

Regarding Claims 14-15, Mabuchi teaches wherein the frame period and the first exposure period and the second exposure period, the photoelectric conversion layer generating signal charge (See Claim 13 rejection) but does not explicitly teach includes a non-exposure period between the first exposure period and the second exposure period, the photoelectric conversion layer generating signal charge less than the first signal charge and the second signal charge in the non-exposure period and wherein an amount of signal charge generated by the photoelectric conversion layer is substantially zero in the non-exposure period. 

(Fig. 3 @ Mechanical shutter control signal 923, close position) between the first exposure period (Fig. 3 @ First exposure period) and the second exposure period (Fig. 3 @ Second exposure period), the photoelectric conversion layer generating signal charge less than the first signal charge and the second signal charge in the non-exposure period (Fig. 3 @ Mechanical shutter control signal 923, close position, implicitly teaches generating signal charge less) and wherein an amount of signal charge generated by the photoelectric conversion layer is substantially zero in the non-exposure period (Fig. 3 @ Mechanical shutter control signal 923, close position thus teaches substantially zero).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Mabuchi by Yamamoto as taught above such that a non-exposure period between the first exposure period and the second exposure period, the photoelectric conversion layer generating signal charge less than the first signal charge and the second signal charge in the non-exposure period and wherein an amount of signal charge generated by the photoelectric conversion layer is substantially zero in the non-exposure period is accomplished in order to generate a reading period to read the signal properly (Yamamoto, Fig. 3 @ reading period).

8.	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi as applied to Claim 13 above and further in view of US Patent Pub. No. 2016/0267350 A1 by Oki (hereinafter Oki).

Regarding Claim 18, Mabuchi teaches a detection system (Abstract, Par. [0002, 0012]) comprising: 
the imaging device (Abstract); and 
a processor (Par. [0020, 0055]) that detects a moving object (Par. [0011, 0032, 0124-0125, 0156]) imaged by the imaging device, based on the first data and the second data included in the multiple-exposure image data (Abstract, Par. [0156]) but dies not explicitly teach among objects.

However, Oki teaches among objects (Fig. 4A-4C, Par. [0046-0049]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Mabuchi by Oki as taught above such that detecting a moving object among objects is accomplished in order to highly precisely detecting the desired moving body (i.e. the moving object, Oki, Par. [0052]).

Regarding Claim 19, Mabuchi teaches a detection system (Abstract, Par. [0002, 0012]) comprising: 
the imaging device (Abstract); and 
a processor (Par. [0020, 0055]) that detects a motion state of an object imaged by the imaging device (Par. [0011, 0032, 0124-0125, 0156]), based on the first data and the second data included in the multiple-exposure image data (Abstract, Par. [0156]) but does not explicitly teach the imaging device, installed on a moving body and a processor that detects a relative motion state of the moving body with respect to an object imaged by the imaging device.  

(Fig. 1 @ 11, Par. [0024]), installed on a moving body (Par. [0023]) and a processor (implicitly teaches) that detects a relative motion state of the moving body with respect to an object imaged by the imaging device (Abstract, Par. [0021]) (Also see Par. [0026]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Mabuchi by Oki as taught above such that the imaging device, installed on a moving body and a processor that detects a relative motion state of the moving body with respect to an object imaged by the imaging device, based on the first data and the second data included in the multiple-exposure image data is accomplished in order to detect a moving body from an image produced by a camera mounted on a moving body such as a human being or vehicle (Oki, Par. [0003]).

Allowable Subject Matter

9.	Claims 1, 3 and 5-12 are allowed.

Reason for Allowance

10.	The following is a statement of reasons for the indication of allowable subject matter: 

11.	As to claim 1, the prior arts of record alone or in combination fails to teach or suggest the claimed limitation of “the voltage control circuitry supplies a third voltage to the first electrode in a non-exposure period provided between the first exposure period and the second exposure period, the third voltage being different from the first voltage and the second voltage, and  
61a potential difference between the first electrode and the second electrode in the non-exposure period is less than a potential difference between the first electrode and the second electrode in the first exposure period and the second exposure period” along with all other limitations of claim 1. 

12.	Mabuchi (US 2011/0242378 A1) teaches an imaging device but fails to teach the claimed limitations.

Response to Arguments

Applicant’s argument, filed on 11/24/2021, with respect to claim 13 has been fully considered and is not persuasive.
	
	The Applicant argues that Mabuchi, Yamamoto, and Oki, individually or in combination, do not disclose or suggest an imaging device including all the limitations as recited in independent claim 13. Specifically, none of the references teaches, among other things, the following limitations as recited in independent claim 13: 
	a pixel including:..; 
	a transistor having a gate coupled to the charge accumulation region; and 
	a signal line coupled to one of a source or a drain of the transistor, wherein 
	a length of the first exposure period is different from a length of the second exposure period, and 
(Argument, Page 6-9).

	The Examiner respectfully disagrees. Mabuchi teaches a pixel (Fig. 2, 3 @ 131, Par. [0050]) including:
	a transistor (Fig. 2 @ 148) having a gate (Fig. 2 @ 148, gate connected to FD: 145) coupled to the charge accumulation region (Fig. 2 @ 142, 143, 144, 145 form the charge accumulation region); and 
	a signal line (Fig. 2 @ 155) coupled to one of a source or a drain of the transistor (Fig. 2 @ 148, drain connected to 155), wherein 
	a length of the first exposure period is different from a length of the second exposure period (Abstract: all unlit pixels simultaneously transfer signal electric charges, which are generated in the photoelectric conversion element during continuous exposure tines of which each has a different duration (i.e. the different length of the exposure period), Par. (0019, 0122, 0156), and 
	the transistor outputs, to the signal line (Fig. 2 @ 148: transistor outputs to the signal line 155), a signal corresponding to signal charge including the first signal charge (Fig. 2 @ 142 and Fig. 6, 7 @ S1) and the second signal charge (Fig. 2 @ 143, and Fig. 6, 7 @ S2) accumulated in the charge accumulation region (Fig. 2 @ 142, 143, 144, 145 form the charge accumulation region) (Also see Fig. 3, 6, 7, Par. [0058, 0067, 0089-0126). 

(emphasis added: the charge accumulation region consists of Fig. 2 @ 142, 143, 144, 145, and both the charges S1 and S2 are accumulated in the charge accumulation region at the same time. See Fig. 6, 7 @ S1 and S2 at t13-t14) and a transistor having a gate coupled to the charge accumulation region and a signal line coupled to one of a source or a drain of the transistor and the transistor outputs, to the signal line, a signal corresponding to signal charge including the first signal charge and the second signal charge accumulated in the charge accumulation region. Also see claim 13 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JAMIL AHMED/           Primary Examiner, Art Unit 2886